Case 7:20-mj-00035 Document 1 Filed on 01/08/20 in TXSD Page 1 of 2

_giaad States District Court |
Disvic
UNITED STATES DISTRICT COURT” FEED
for the J AN - 8 020

' Southern District of Texas

AO 91 (Rev. 11/11) Criminal Complaint

 

David J. Bradley, Clerk

United States of America

 

 

 

yo .
v ) _90-0035- M
Vasile MICLESCU )  CaseNo. (VV
YOB: 1980 Citizenship: Romania )
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __ January 6, 2020 ‘in the county of Hidalgo _ in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. 1324(a)(1)(A)(ii) Knowingly or in reckless disregard of the fact that A.G., ‘a citizen of Romania,

who had entered the United States in violation of law, did knowingly. transport,
or move or attempt to transport, by foot, said alien in furtherance of such
violation of law within the United States, that is, from a location in Roma,
Texas to the point of arrest in Roma, Texas.

This criminal complaint is based on these facts:

On January 6, 2020, Border Patrol Agents encountered a male subject, later identified as Vasile MICLESCU, and a.
juvenile, later identified as A.G., after both illegally crossed the Rio Grande River near Roma, Texas. MICLESCU
claimed to be traveling along with his juvenile daughter and son. An immigration inspection was conducted and all three
subjects were determined to be illegally present in the United States.

Mf Continued on the attached sheet.

 

and attested to telephonically per Fed. R. Cr. 4:1,

Submitted by reliable electronic means, sworn to Ud signature
_and ret cause found on: Scott Prfekop, HSI Special Agent

 

; apecvel ASA Clave by We , ; |r=to Printed name and title

Sworn to before me and signed in my presence.

Date: 01/08/2020 . Cp a
Jiflige’s signature.
City and state: McAllen, Texas .§/Magigtrate Judge J. Scott Hacker

7 / Printed name and title
Case 7:20-mj-00035 Document 1 Filed on 01/08/20 in TXSD_ Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS -

ATTACHMENT TO CRIMINAL COMPLAINT:

RE: Vasile MICLESCU

CONTINUATION:

The subjects. were subsequently transported to the Rio Grande Valley/Central Processing |
Center to be processed accordingly.

On January 7, 2020, Homeland Security. Investigations Special Agents (HSI) interviewed
Vasile MICLESCU upon suspicion that his claim to be the child’s father was false. At
that time, Vasile MICLESCU admitted that he was not the real father of the child and had
produced a fraudulent document to claim relation to the child. Prior to being interviewed,
Vasile MICLESCU was read his Miranda Rights and chose to waive them. —

Vasile MICLESCU stated that, in fact, he is not the father of the child and was
transporting the child in order to be allowéd to remain the United States. MICLESCU

~ stated that he intended to take the child to her biological father’s home in California.

MICLESCU implied he knew the child was illegally in the United States and intended to
further the juvenile’s illegal entry and presence in the United States.

The female juvenile was identified as A.G.
